                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          EASTERN DIVISION

JOSEPH COX,
ADC #655318                                                            PLAINTIFF

V.                      CASE NO. 2:17-CV-113-JLH-BD

GERALDINE CAMPBELL, et al.                                          DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED WITH PREJUDICE.

     IT IS SO ORDERED this 26th day of November, 2018.



                                            _______________________________
                                            UNITED STATES DISTRICT JUDGE
